United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0977
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 3, 2019 appellant filed a timely appeal from a February 14, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from OWCP’s last merit decision, dated July 11, 1997, to the filing of this appeal,

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, it was asserted that oral argument should be granted because OWCP
failed to timely adjudicate his claim and erred in finding that his condition had resolved. The Board, in exercising its
discretion, denies appellant’s request for oral argument because the arguments on appeal can adequately be addressed
in a decision based on a review of the case record. Oral argument in this appeal would further delay issuance of a
Board decision and not serve a useful purpose. As such, the oral argument request is denied and this decision is based
on the case record as submitted to the Board.

pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On June 9, 1995 appellant, then a 31-year-old safety specialist, filed an occupational
disease claim (Form CA-2) alleging that he sustained stress causally related to factors of his federal
employment. He noted that he first became aware of his condition and its relation to his federal
employment on May 15, 1995, and that he stopped work on that same date.4
By decision dated July 11, 1997, OWCP accepted appellant’s claim for a depressive
reaction which it found had resolved on August 25, 1995. The decision was accompanied by
appeal rights.
On December 12, 1997 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review. By decision dated June 19, 1998,
OWCP denied his request for a review of the written record as untimely under 5 U.S.C. § 8124(b).
On October 27, 1998 appellant requested reconsideration.
By decision dated December 18, 1998, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of
error.5
On January 22, 2019 appellant again requested reconsideration. In a statement dated
January 9, 2019, he asserted that OWCP had taken 24 months to adjudicate his claim, longer than
allowed under its procedures. Appellant advised that OWCP had relied upon evidence that was
two years old in finding that he had sustained an injury and that it had resolved. In a January 20,

2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the February 14, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

The employing establishment terminated appellant during his probationary/trial period effective October 2, 1995.

5

Appellant, on June 15, 2004, requested an oral hearing before a representative of OWCP’s Branch of Hearings
and Review. By decision dated October 26, 2004, OWCP denied appellant’s request for an oral hearing as untimely
under 5 U.S.C. § 8124(b).

2

2019 statement, he indicated that he had submitted evidence supporting his emotional condition
claim.
By decision dated February 14, 2019, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.6 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.7 Timeliness is determined by the document receipt date (i.e.,
the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).8
Imposition of this one-year filing limitation does not constitute an abuse of discretion.9
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error.10 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.11 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.12
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.13 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
6

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
7

20 C.F.R. § 10.607(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

9

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
10
See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499 (1990).
11

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 8 at Chapter 2.1602.5 (February 2016).
12

J.M., Docket No. 19-1842 (issued April 23, 2020); Robert G. Burns, 57 ECAB 657 (2006).

13

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 8 at Chapter 2.1602.5(a) (February 2016).

3

the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.14
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face demonstrates that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.15 The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP.16
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
OWCP properly determined that appellant failed to file a timely request for
reconsideration. An application for reconsideration must be received within one year of the date
of OWCP’s decision for which review is sought.17 As appellant’s request for reconsideration was
not received until January 22, 2019, more than one year after the issuance of OWCP’s July 11,
1997 decision, it was untimely filed. Consequently, he must demonstrate clear evidence of error
by OWCP in its July 11, 1997 decision.18
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP.19 The evidence must be positive, precise, and explicit and it must be
apparent on its face that OWCP committed an error.20
On reconsideration, appellant contended that OWCP had taken 24 months to adjudicate his
claim, longer than allowed under its procedures. The underlying issue of the case, however, is
whether appellant had continued residuals due to his accepted employment injury after
August 25, 1995. This question is medical in nature and must be addressed by medical evidence.21
14

C.M., Docket No. 19-1211 (issued August 5, 2020).

15

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 8 at Chapter 2.1602.5(a) (February 2016).

16

D.S., Docket No. 17-0407 (issued May 24, 2017).

17

20 C.F.R. § 10.607(a).

18

Id. at § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

19

J.W., Docket No. 18-0703 (issued November 14, 2018).

20

Id.

21

See D.V., Docket No. 19-0588 (issued August 5, 2019).

4

In order to demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.22
Appellant further asserted that OWCP relied upon evidence that was two years old in
finding that his injury had resolved. He also indicated that OWCP had misidentified his medical
provider and that his providers had been unable to contact OWCP. Appellant did not, however,
cite to any specific error by OWCP in determining that his condition had resolved or submit new
and relevant evidence. As noted, the term clear evidence is a difficult standard.23 It is not enough
to show that the evidence could be construed to produce a contrary conclusion. Instead, the
evidence must shift the weight in appellant’s favor.24 None of appellant’s arguments demonstrate
that OWCP erred in finding that his emotional condition had resolved as of August 25, 1995. He
has not submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to demonstrate clear evidence
of error.25
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.

22

See M.W., Docket No. 17-0892 (issued May 21, 2018).

23

See T.T., Docket No. 19-1624 (issued October 28, 2020); R.M., Docket No. 18-1393 (issued February 12, 2019).

24

See A.M., Docket No. 20-0143 (issued October 28, 2020); W.D., Docket No. 19-0062 (issued April 15, 2019).

25

See N.V., Docket No. 20-0781 (issued November 18, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the February 14, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

